
	

113 HR 2548 : Electrify Africa Act of 2014
U.S. House of Representatives
2014-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 2548
		IN THE SENATE OF THE UNITED STATES
		May 12, 2014Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To establish a comprehensive United States Government policy to encourage the efforts of countries
			 in sub-Saharan Africa to develop an appropriate mix of power solutions,
			 including renewable energy, for more broadly distributed electricity
			 access in order to support poverty reduction, promote development
			 outcomes, and drive economic growth, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Electrify Africa Act of 2014.
		2.PurposeThe purpose of this Act is to encourage the efforts of countries in sub-Saharan Africa to improve
			 access to affordable and reliable electricity in Africa in order to unlock
			 the potential for economic growth, job creation, food security, improved
			 health, education and environmental outcomes, and poverty reduction.
		3.FindingsCongress finds that—
			(1)589,000,000 people in sub-Saharan Africa, or 68 percent of the population, did not have access to
			 electricity, as of 2010;
			(2)in sub-Saharan Africa, electricity services are highly unreliable and they are at least twice as
			 expensive for those with electricity access compared to other emerging
			 markets;
			(3)lack of access to electricity services disproportionally affects women and girls, who often
			 shoulder the burden of seeking sources of heat and light such as dung,
			 wood or charcoal and are often more exposed to the associated negative
			 health impacts. Women and girls also face an increased risk of assault
			 from walking long distances to gather fuel sources;
			(4)access to electricity creates opportunities, including entrepreneurship, for people to work their
			 way out of poverty;
			(5)a lack of electricity contributes to the high use of inefficient and often highly polluting fuel
			 sources for indoor cooking, heating, and lighting that produce toxic fumes
			 resulting in more than 3,000,000 annual premature deaths from respiratory
			 disease, more annual deaths than from HIV/AIDS and malaria in sub-Saharan
			 Africa;
			(6)electricity access is crucial for the cold storage of vaccines and anti-retroviral and other
			 lifesaving medical drugs, as well as the operation of modern lifesaving
			 medical equipment;
			(7)electricity access can be used to improve food security by enabling post-harvest processing,
			 pumping, irrigation, dry grain storage, milling, refrigeration, and other
			 uses;
			(8)reliable electricity access can provide improved lighting options and information and communication
			 technologies, including Internet access and mobile phone charging, that
			 can greatly improve health, social, and education outcomes, as well as
			 economic and commercial possibilities;
			(9)sub-Saharan Africa’s consumer base of nearly one billion people is rapidly growing and will create
			 increasing demand for United States goods, services, and technologies, but
			 the current electricity deficit in sub-Saharan Africa limits this demand
			 by restricting economic growth on the continent;
			(10)approximately 30 African countries face endemic power shortages, and nearly 70 percent of surveyed
			 African businesses cite unreliable power as a major constraint to growth;
			(11)the Millennium Challenge Corporation’s work in the energy sector shows high projected economic
			 rates of return that translate to sustainable economic growth and that the
			 highest returns are projected when infrastructure improvements are coupled
			 with significant legislative, regulatory, institutional, and policy
			 reforms;
			(12)in many countries, weak governance capacity, regulatory bottlenecks, legal constraints, and lack of
			 transparency and accountability can stifle the ability of private
			 investment to assist in the generation and distribution of electricity;
			 and
			(13)without new policies and more effective investments in electricity sector capacity to increase and
			 expand electricity access in sub-Saharan Africa, over 70 percent of the
			 rural population, and 48 percent of the total population, will potentially
			 remain without access to electricity by 2030.
			4.Statement of policyCongress declares that it is the policy of the United States—
			(1)in consultation with sub-Saharan African governments, to encourage the private sector,
			 international community, African Regional Economic Communities,
			 philanthropies, civil society, and other governments to promote—
				(A)the installation of at least an additional 20,000 megawatts of electrical power in sub-Saharan
			 Africa by 2020 to support poverty reduction, promote development outcomes,
			 and drive economic growth;
				(B)first-time direct access to electricity for at least 50,000,000 people in sub-Saharan Africa by
			 2020 in both urban and rural areas;
				(C)efficient institutional platforms with accountable governance to provide electrical service to
			 rural and underserved areas; and
				(D)the necessary in-country legislative, regulatory and policy reforms to make such expansion of
			 electricity access possible; and
				(2)to encourage private sector and international support for construction of hydroelectric dams in
			 sub-Saharan Africa that—
				(A)offer low-cost clean energy consistent with—
					(i)the national security interests of the United States; and
					(ii)best international practices regarding social and environmental safeguards, including—
						(I)engagement of local communities regarding the design, implementation, monitoring, and evaluation of
			 such projects;
						(II)the consideration of energy alternatives, including distributed renewable energy; and
						(III)the development of appropriate mitigation measures; and
						(B)support partner country efforts.
				5.Development of a comprehensive, multiyear strategy
			(a)StrategyThe President shall establish a comprehensive, integrated, multiyear policy, partnership, and
			 funding strategy to encourage countries in sub-Saharan Africa to develop
			 an appropriate mix of power solutions, including renewable energy, to
			 provide sufficient electricity access to people living in rural and urban
			 areas in order to alleviate poverty and drive economic growth. Such
			 strategy shall maintain sufficient flexibility and remain responsive to
			 technological innovation in the power sector.
			(b)Report
				(1)In generalNot later than 180 days after the date of the enactment of this Act, the President shall transmit
			 to the appropriate congressional committees a report setting forth the
			 strategy described in subsection (a).
				(2)Report contentsThe report required by paragraph (1) shall include a discussion of the elements described in
			 paragraph (3), and should include a discussion of any additional elements
			 relevant to the strategy described in subsection (a).
				(3)Report elementsThe elements referred to in paragraph (2) are the following:
					(A)The general and specific objectives of the strategy described in subsection (a), the criteria for
			 determining success of the strategy, a description of the manner in which
			 the strategy will support partner country efforts to increase production
			 and improve access to electricity, and criteria and indicators used to
			 select partner countries for focused engagement on the power sector.
					(B)Development, by partner country governments, of plans and regulations at the national, regional,
			 and local level to increase power production, strengthen existing
			 electrical transmission and distribution infrastructure, bolster
			 accountable governance and oversight, and improve access to electricity.
					(C)Administration plans to support partner country efforts to increase new access to electricity,
			 including a description of how the strategy will address commercial and
			 residential needs, as well as urban and rural access.
					(D)Administration strategy to support partner country efforts to reduce government waste, fraud, and
			 corruption, and improve existing power generation through improvement of
			 existing transmission and distribution systems, as well as the use of a
			 broad power mix, including renewable energy, and the use of a distributed
			 generation model.
					(E)Administration policy to support partner country efforts to attract private sector investment and
			 public sector resources.
					(F)A description of the Administration’s strategy for the transfer of relevant technology, skills, and
			 information to increase local participation in the long-term maintenance
			 and management of the power sector to ensure investments are sustainable
			 and transparent, including details of the programs to be undertaken to
			 maximize United States contributions in the areas of technical assistance
			 and training.
					(G)An identification of the relevant executive branch agencies that will be involved in carrying out
			 the strategy, the level and distribution of resources that will be
			 dedicated on an annual basis among such agencies, timely and comprehensive
			 publication of aid information and available transmission of resource data
			 consistent with Administration commitments to implement the transparency
			 measures specified in the International Aid Transparency Initiative by
			 December 2015, the assignment of priorities to such agencies, a
			 description of the role of each such agency, and the types of programs
			 that each such agency will undertake.
					(H)A description of the mechanisms that will be utilized by the Administration, including the
			 International Aid Transparency Initiative, to coordinate the efforts of
			 the relevant executive branch agencies in carrying out the strategy to
			 avoid duplication of efforts, enhance coordination, and ensure that each
			 agency undertakes programs primarily in those areas where each such agency
			 has the greatest expertise, technical capabilities, and potential for
			 success.
					(I)A description of the mechanisms that will be established by the Administration for monitoring and
			 evaluating the strategy and its implementation, including procedures for
			 learning and sharing best practices among relevant executive branch
			 agencies, as well as among participating countries, and for terminating
			 unsuccessful programs.
					(J)A description of the Administration’s engagement plan, consistent with international best
			 practices, to ensure local and affected communities are informed,
			 consulted, and benefit from projects encouraged by the United States, as
			 well as the environmental and social impacts of the projects.
					(K)A description of the mechanisms that will be utilized to ensure greater coordination between the
			 United States and foreign governments, international organizations,
			 African regional economic communities, international fora, the private
			 sector, and civil society organizations.
					(L)A description of how United States leadership will be used to enhance the overall international
			 response to prioritizing electricity access for sub-Saharan Africa and to
			 strengthen coordination among relevant international forums such as the
			 Post-2015 Development Agenda and the G8 and G20, as well as the status of
			 efforts to support reforms that are being undertaken by partner country
			 governments.
					(M)An outline of how the Administration intends to partner with foreign governments, the international
			 community, and other public sector entities, civil society groups, and the
			 private sector to assist sub-Saharan African countries to conduct
			 comprehensive project feasibility studies and facilitate project
			 development.
					(N)A description of how the Administration intends to help facilitate transnational and regional power
			 and electrification projects where appropriate.
					6.USAID
			(a)Loan guaranteesIt is the sense of Congress that in pursuing the policy goals described in section 4, the
			 Administrator of USAID should identify and prioritize—
				(1)loan guarantees to local sub-Saharan African financial institutions that would facilitate the
			 involvement of such financial institutions in power projects in
			 sub-Saharan Africa; and
				(2)partnerships and grants for research, development, and deployment of technology that would increase
			 access to electricity in sub-Saharan Africa.
				(b)GrantsIt is the sense of Congress that the Administrator of USAID should consider providing grants to—
				(1)support the development and implementation of national, regional, and local energy and electricity
			 policy plans;
				(2)expand distribution of electricity access to the poorest; and
				(3)build a country’s capacity to plan, monitor and regulate the energy and electricity sector.
				(c)USAID definedIn this section, the term USAID means the United States Agency for International Development.
			7.Leveraging international supportIn pursuing the policy goals described in section 4, the President should direct the United States’
			 representatives to appropriate international bodies to use the influence
			 of the United States, consistent with the broad development goals of the
			 United States, to advocate that each such body—
			(1)commit to significantly increase efforts to promote investment in well-designed power sector and
			 electrification projects in sub-Saharan Africa that increase energy
			 access, in partnership with the private sector and consistent with the
			 host countries’ absorptive capacity;
			(2)address energy needs of individuals and communities where access to an electricity grid is
			 impractical or cost-prohibitive;
			(3)enhance coordination with the private sector in sub-Saharan Africa to increase access to
			 electricity;
			(4)provide technical assistance to the regulatory authorities of sub-Saharan African governments to
			 remove unnecessary barriers to investment in otherwise commercially viable
			 projects; and
			(5)utilize clear, accountable, and metric-based targets to measure the effectiveness of such projects.
			8.Overseas private investment corporation
			(a)In generalThe Overseas Private Investment Corporation should—
				(1)in carrying out its programs and pursuing the policy goals described in section 4, place a priority
			 on supporting investment in the electricity sector of sub-Saharan Africa,
			 including renewable energy, and implement procedures for expedited review
			 of and, where appropriate, approval of, applications by eligible investors
			 for loans, loan guarantees, and insurance for such investments;
				(2)support investments in projects and partner country strategies to the extent permitted by its
			 authorities, policies, and programs, that will—
					(A)maximize the number of people with new access to electricity to support economic development;
					(B)improve the generation, transmission, and distribution of electricity;
					(C)provide reliable and low-cost electricity, including renewable energy and on-grid, off-grid, and
			 multi-grid solutions, to people living in rural and urban communities;
					(D)consider energy needs of individuals where access to an electricity grid is impractical or
			 cost-prohibitive;
					(E)reduce transmission and distribution losses and improve end-use efficiency; and
					(F)reduce energy-related impediments to business and investment opportunity and success;
					(3)encourage locally-owned, micro, small- and medium-sized enterprises and cooperative service
			 providers to participate in investment activities in sub-Saharan Africa;
			 and
				(4)publish in an accessible digital format measurable development impacts of its investments,
			 including appropriate quantifiable metrics to measure energy access at the
			 individual household, enterprise, and community level; and
				(5)publish in an accessible digital format the amount, type, location, duration, and measurable
			 results, with links to relevant reports and displays on an interactive
			 map, where appropriate, of all OPIC investments and financings.
				(b)AmendmentsTitle IV of chapter 2 of part I of the Foreign Assistance Act of 1961 is amended—
				(1)in section 233 (22 U.S.C. 2193)—
					(A)in subsection (b), by inserting after the sixth sentence the following new sentence: Of the eight such Directors, not more than five should be of the same political party.; and
					(B)by adding at the end the following new subsection:
						
							(e)Investment advisory councilThe Board shall take prompt measures to increase the loan, guarantee, and insurance programs, and
			 financial commitments, of the Corporation in sub-Saharan Africa, including
			 through the use of an investment advisory council to assist the Board in
			 developing and implementing policies, programs, and financial instruments
			 with respect to sub-Saharan Africa. In addition, the investment advisory
			 council shall make recommendations to the Board on how the Corporation can
			 facilitate greater support by the United States for trade and investment
			 with and in sub-Saharan Africa. The investment advisory council shall
			 terminate on December 31, 2017.;
					(2)in section 234(c) (22 U.S.C. 2194(c)), by inserting eligible investors or after involve;
				(3)in section 235(a)(2) (22 U.S.C. 2195), by striking 2007 and inserting 2017;
				(4)in section 237(d) (22 U.S.C. 2197(d))—
					(A)in paragraph (2), by inserting , systems infrastructure costs, after outside the Corporation; and
					(B)in paragraph (3), by inserting , systems infrastructure costs, after project-specific transaction costs; and
					(5)by amending section 239(e) (22 U.S.C. 2199(e)) to read as follows:
					
						(e)Inspector generalThe Board shall appoint and maintain an Inspector General in the Corporation, in accordance with
			 the Inspector General Act of 1978 (5 U.S.C. App.)..
				(c)Annual consumer satisfaction survey and report
				(1)Survey
					(A)In generalFor each of calendar years 2014 through 2016, the Overseas Private Investment Corporation shall
			 conduct a survey of private entities that sponsor or are involved in
			 projects that are insured, reinsured, guaranteed, or financed by the
			 Corporation regarding the level of satisfaction of such entities with the
			 operations and procedures of the Corporation with respect to such
			 projects.
					(B)PriorityThe survey shall be primarily focused on United States small businesses and businesses that sponsor
			 or are involved in projects with a cost of less than $20,000,000 (as
			 adjusted for inflation).
					(2)Report
					(A)In generalNot later than each of July 1, 2015, July 1, 2016, and July 1, 2017, the Corporation should submit
			 to the congressional committees specified in subparagraph (C) a report on
			 the results of the survey required under paragraph (1).
					(B)Matters to be includedThe report should include the Corporation’s plans to revise its operations and procedures based on
			 concerns raised in the results of the survey, if appropriate.
					(C)FormThe report shall be submitted in unclassified form and shall not disclose any confidential business
			 information.
					(D)Congressional committees specifiedThe congressional committees specified in this subparagraph are—
						(i)the Committee on Appropriations and the Committee on Foreign Affairs of the House of
			 Representatives; and
						(ii)the Committee on Appropriations and the Committee on Foreign Relations of the Senate.
						9.Trade and development agency
			(a)In generalThe Director of the Trade and Development Agency should—
				(1)promote United States private sector participation in energy sector development projects in
			 sub-Saharan Africa through project preparation activities, including
			 feasibility studies at the project, sector, and national level, technical
			 assistance, pilot projects, reverse trade missions, conferences and
			 workshops; and
				(2)seek opportunities to fund project preparation activities that involve increased access to
			 electricity, including power generation and trade capacity building.
				(b)FocusIn pursuing the policy goals described in section 4, project preparation activities described in
			 subsection (a) should focus on power generation, including renewable
			 energy, improving the efficiency of transmission and distribution grids,
			 including on-grid, off-grid and mini-grid solutions, and promoting energy
			 efficiency and demand-side management.
			10.Progress reportNot later than three years after the date of the enactment of this Act, the President shall
			 transmit to the Committee on Foreign Affairs of the House of
			 Representatives and the Committee on Foreign Relations of the Senate, and
			 post through appropriate digital means, a report on progress made toward
			 achieving the policy goals described in section 4, including the
			 following:
			(1)The number, type, and status of policy, regulatory, and legislative changes implemented in partner
			 countries to support increased electricity generation and access, and
			 strengthen effective, accountable governance of the electricity sector
			 since United States engagement.
			(2)A list of power sector and electrification projects United States Government instruments are
			 supporting to achieve the policy goals described in section 4, and for
			 each such project—
				(A)a description of how each such project fits into the national power plans of the partner country;
				(B)the total cost of each such project and predicted United States Government contributions, and
			 actual grants and other financing provided to such projects, broken down
			 by United States Government funding source, including from the Overseas
			 Private Investment Corporation, the United States Agency for International
			 Development, the Department of the Treasury, and other appropriate United
			 States Government departments and agencies;
				(C)the predicted electrical power capacity of each project upon completion, with metrics appropriate
			 to the scale of electricity access being supplied, as well as total
			 megawatts installed;
				(D)compliance with international best practices and expected environmental and social impacts from
			 each project;
				(E)the estimated number of women, men, poor communities, businesses, schools, and health facilities
			 that have gained electricity connections as a result of each project at
			 the time of such report; and
				(F)the current operating electrical power capacity in wattage of each project.
				
	Passed the House of Representatives May 8, 2014.Karen L. Haas,Clerk
